  Case 21-41915        Doc 14     Filed 08/19/21       Entered 08/19/21 18:25:32            Pg 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IN RE:                                             )    CASE NO: 21-41915-399
JOSHUA MANDELBERGER                                )    Chapter 13
                                                   )
                                                   )    Trustee's Objection to Confirmation
                                                   )    Original Confirmation Hearing set for:
                        Debtor                     )    August 4, 2021 9:00 am


         TRUSTEE'S OBJECTION TO CONFIRMATION OF 1ST AMENDED PLAN
   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to
confirmation states as follows:
1.     The plan does not represent Debtor's best efforts to repay creditors, 11 U.S.C. § 1325(b), in
       that:
       Debtor is above median such that the 122C-2 determines how much the plan should
       guarantee to unsecured creditors. Debtor's 122C-2 contains an error such that debtor's
       guarantee to unsecured creditors is $27,326.40: A) On line 22, debtor claims a deduction of
       $298.66 for additional health care expenses. However, debtor testified at the section 341
       meeting that he had no idea what additional expenses he has. Debtor's result on line 45 for
       monthly disposable income is $156.84. Adding $298.66 from line 22 equals $455.44.
       Multiplied by 60, this requires a guarantee to unsecured creditors of $27,356.40.
   WHEREFORE the Trustee prays the Court enter its order denying confirmation of the
proposed plan.
Dated: August 19, 2021                                  /s/ Kathy Reichbach
                                                        Kathy Reichbach MO56957
OBJCONFAF--KR                                           Attorney for Trustee
                                                        P.O. Box 430908
                                                        St. Louis, MO 63143
                                                        (314) 781-8100 Fax: (314) 781-8881
                                                        trust33@ch13stl.com
 Case 21-41915       Doc 14     Filed 08/19/21     Entered 08/19/21 18:25:32            Pg 2 of 2



21-41915-399           TRUSTEE'S OBJECTION TO CONFIRMATION OF 1ST                        08/19/2021
                                     AMENDED PLAN                                        Page 2 of 2


                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
August 19, 2021, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on August 19, 2021.

JOSHUA MANDELBERGER
4260 CASTLEMAN AVE.
SAINT LOUIS, MO 63110

                                                     /s/ Kathy Reichbach
                                                     Kathy Reichbach MO56957
